J-S64005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF ROSEMARIE                 :   IN THE SUPERIOR COURT OF
    STERCHAK, DECEASED                         :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: THOMAS DYNO AND                 :
    JULIA DYNO                                 :
                                               :
                                               :
                                               :   No. 2028 MDA 2016

               Appeal from the Order Entered November 16, 2016
             In the Court of Common Pleas of Susquehanna County
                     Orphans' Court at No(s): OC068-2016


BEFORE:      PANELLA, J., SHOGAN, J., and FITZGERALD, J.

MEMORANDUM BY PANELLA, J.                                FILED MARCH 27, 2018

        Thomas and Julia Dyno, appeal pro se from the order entered in the

Orphans’ Court Division of the Susquehanna Court of Common Pleas, which

denied their objections to the first and partial account of the Estate of

Rosemarie Sterchak.1 We affirm.2




____________________________________________


   Former Justice specially assigned to the Superior Court.

1 This is an appealable order. See Pa.R.A.P. 342, Note (“Subdivision (a)(1)
provides that the adjudication of any account, even an interim or partial
account, is appealable. Previously, only the adjudication of the final account
would have been appealable as a final order under Rule 341. The prior
limitation has proven unworkable for estate administration taking years and
trusts established for generations during which interim and partial accounts
may be adjudicated and confirmed.”)

2Appellants filed a motion “Requesting Sanctions for Dilatory Vexation,” which
we summarily deny.
J-S64005-17



      On October 20, 2015, Rosemarie Sterchak (“Decedent”) died testate.

Decedent’s will provided that the bulk of the estate would be divided among

specific beneficiaries. Appellants received specific bequests under Decedent’s

will. Further, Decedent provided that “in the case of specific devises and/or

bequests, any inheritance tax due on said specific bequest shall be the

responsibility of the residuary account as per Pennsylvania Statute.”

Decedent’s Last Will and Testament, 4/14/08, at ¶ 7.

      After the filing of a petition for grant of letters, Decedent’s will was

probated and Albert Dyno, Jr. (“Executor”), was appointed as executor of the

estate. On May 24, 2016, the Executor sent a letter to the estate’s specific

beneficiaries, expressing his belief that the estate did not contain sufficient

liquid funds to meet its expenses. In order to meet these obligations, the

Executor requested the specific beneficiaries allow him to dissolve a portion of

their specifically devised gifts under the will, the amount of which was

calculated as their pro rata portion of the estate’s remaining obligations.

      Upon receiving this request, Appellants filed a petition for inventory and

accounting of the estate. The Executor agreed to Appellants’ request, and filed

the estate’s first inventory and accounting on September 16, 2016. The

Executor indicated the estate was valued at approximately $1,562,172.82 at

the time of Decedent’s death. However, after paying $211,000 in inheritance

taxes and various other expenses, the total principal value of the estate at the

time of the accounting amounted to $1,342,376.42. Simultaneously, although

the Executor did not request an immediate distribution of the estate’s assets,

                                     -2-
J-S64005-17



he requested that in the event distribution was ordered, the court create a

$100,000 reserve to address any contingencies.

      In response to the estate’s filing of the inventory and accounting,

Appellants moved for summary judgment. Through this novel motion,

Appellants alleged the Executor acted fraudulently by failing to file a final

account with all calculations included, asking beneficiaries for more than their

pro rata share of the inheritance tax burden in violation of 72 P.S. § 9144,

and by inappropriately asking to reserve $100,000 of the specific beneficiaries’

grants under the will.

      The Executor denied Appellants’ allegations and clarified that the

estate’s accountant calculated the residuary estate, prior to the payment of

inheritance taxes, to contain only $142,224.01. Therefore, because the

inheritance taxes approximated $211,000 and the remaining administrative

expenses, including attorney’s fees, accountant’s fees, and the Executor’s

commission, approximated $114,329.32, the Executor reiterated the need to

obtain the beneficiaries’ pro rata share of the expenses remaining after the

exhaustion of the residuary estate.

      The orphans’ court treated Appellants’ motion as objections to the

Executor’s accounting and scheduled a hearing on the objections. At the

hearing, Appellants presented argument in support of their objections, but

failed to introduce any evidence, aside from their motion, in support of their

allegations. The orphans’ court entered an order overruling Appellants’

objections, lifting a previous provision which restricted the Executor from

                                      -3-
J-S64005-17



selling any of Appellants’ stocks in satisfaction of the Estate’s obligations,3 and

granting the Executor’s request to create a reserve. This appeal follows.

       On appeal, Appellants raise four issues:

    1. Did the Executor violate 72 P.S. 9144?

    2. Did the court wrongfully dissolve injunctive relief?4

    3. Did the court violate the clean hands doctrine by granting relief?

    4. Did the court deprive [Appellants] of a full and fair due process hearing?

Appellants’ Brief, at 5-6.5

____________________________________________


3 Appellants improperly conflate the trial court’s ruling allowing the Executor
to sell their stock with a dissolution of injunctive relief.

4 On January 13, 2017, Appellants asked this Court to stay the provision in
the November 15, 2016 order on appeal that allowed the Executor to sell their
specifically devised stocks. See Application for Supersedeas, 1/13/17. As an
appellant must first seek a stay with the lower court, we denied Appellants’
motion without prejudice to Appellants’ ability to seek relief in the orphans’
court. See Order, 1/27/17; see also Pa.R.A.P. 1732(a). Appellant filed for
such relief with the orphans’ court, and on March 27, 2017, the orphans’ court
granted Appellants’ request and prohibited the Executor from selling
Appellants’ stocks until the resolution of the appeal. See Order, 3/27/17, at
¶2. This ruling effectively places Appellants’ “injunctive relief” back into place,
and renders their second issue on appeal moot.

5 Appellants’ brief, while substantially in compliance with the form required,
often flouts the rules prescribed concerning the contents of an appellate brief.
For example, in direct contravention to Pa.R.A.P. 2117(b), Appellants’
statement of the case is best described as a rambling attack on the actions of
both the Executor and the orphans’ court. There are further issues, which we
need not catalog here. The interested reader can simply read Appellants’ brief
to see them.

 If the defects in a brief “impede our ability to conduct meaningful appellate
review, we may dismiss the appeal entirely or find certain issues to be



                                           -4-
J-S64005-17



       Our standard in reviewing decisions of the orphans’ court is as follows:

       The findings of a judge of the orphans’ court division, sitting
       without a jury, must be accorded the same weight and effect as
       the verdict of a jury, and will not be reversed by an appellate court
       in the absence of an abuse of discretion or a lack of evidentiary
       support. This rule is particularly applicable to findings of fact which
       are predicated upon the credibility of the witnesses, whom the
       judge has had the opportunity to hear and observe, and upon the
       weight given to their testimony. In reviewing the orphans’ court’s
       findings, our task is to ensure that the record is free from legal
       error and to determine if the orphans’ court’s findings are
       supported by competent and adequate evidence and are not
       predicated upon capricious disbelief of competent and credible
       evidence.

       When the trial court has come to a conclusion through the exercise
       of its discretion, the party complaining on appeal has a heavy
       burden. It is not sufficient to persuade the appellate court that it
       might have reached a different conclusion if, in the first place, [it
       had been] charged with the duty imposed on the court below; it
       is necessary to go further and show an abuse of the discretionary
       power. An abuse of discretion is not merely an error of judgment,
       but if in reaching a conclusion the law is overridden or misapplied,
       or the judgment exercised is manifestly unreasonable, or the
       result of partiality, prejudice, bias or ill-will, as shown by the
       evidence [of] record, discretion is abused. A conclusion or
       judgment constitutes an abuse of discretion if it is so lacking in
       support as to be clearly erroneous.

       We are not constrained to give the same level of deference to the
       orphans’ court’s resulting legal conclusions as we are to its
       credibility determinations. We will reverse any decree based on
       palpably wrong or clearly inapplicable rules of law. Moreover, we
       are not bound by the chancellor’s findings of fact if there has been
       an abuse of discretion, a capricious disregard of evidence, or a
       lack of evidentiary support on the record. If the lack of evidentiary
____________________________________________


waived.” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007)
(citations omitted). While Appellants’ brief certainly does not adhere to the
aforementioned rules, it does not hamper our ability to conduct meaningful
review. Thus, while we do not condone their use of the appellate brief to attack
the Executor, we shall review the issues Appellants raised.

                                           -5-
J-S64005-17


      support is apparent, reviewing tribunals have the power to draw
      their own inferences and make their own deductions from facts
      and conclusions of law. Nevertheless, we will not lightly find
      reversible error and will reverse an orphans’ court decree only if
      the orphans’ court applied an incorrect rule of law or reached its
      decision on the basis of factual conclusions unsupported by the
      record.

In re Paxson Trust I, 893 A.2d 99, 112-113 (Pa. Super. 2006) (internal

citations and quotation marks omitted).

      Preliminarily, we note with displeasure that the orphans’ court failed to

author a Rule 1925(a) opinion. In fact, frustratingly, nowhere in the record

does Judge Legg provide any statement of reasons for his decision.

      Our rules of appellate procedure require a lower court to file a 1925(a)

opinion that sets forth the reasons for its ruling. See Pa.R.A.P. 1925(a). “The

purpose of this rule is to provide the appellate court with a statement of

reasons for the order entered in order to permit effective and meaningful

review of the lower court decisions.” Commonwealth v. Hood, 872 A.2d

175, 178 (Pa. Super. 2005) (citation omitted).

      The lack of an opinion has needlessly complicated resolution of this

appeal, but it is not fatal to our review. After reviewing the record, we conclude

that the notes of testimony from November 15, 2016 provides sufficient

insight into the orphans’ court’s reasoning in relation to Appellants’ issues.

Therefore, we decline to remand for preparation of a 1925(a) opinion, and

proceed to the merits of Appellants’ appeal.




                                      -6-
J-S64005-17


       Appellants first contend the orphans’ court erred by failing to recognize

that the Executor violated both the will’s tax clause and 72 P.S. § 9144,

Source of payment. Appellants argue the Executor’s failure to exhaust the

residuary account prior to asking specific beneficiaries to consent to dissolving

a pro rata share of their stocks to cover the inheritance taxes. This, Appellants

assert, violates § 9144, which provides that inheritance taxes shall be paid

out of the residuary estate.

       Conversely, the estate asserts that it did utilize the available residuary

funds to pay inheritance taxes, but that the residuary was insufficient to cover

the total amount of inheritance taxes and administrative expenses. Thus, the

estate was required to the use of portions of the specific bequests to meet

these obligations.

       Pursuant to Pennsylvania law,6

       unless the will provides otherwise, inheritance tax on specific
       bequests shall be paid out of the residuary estate and charged in
       the same manner as a general administration expense of the
       estate. The administration expenses are to be paid in full prior to
       paying other expenses and prior to distribution to beneficiaries. 20
       Pa.C.S. § 3392. In contrast, unless the will provides otherwise,
       the beneficiaries of the residuary estate and non-probate assets
       must pay the inheritance tax liability for their portion of the
       residuary estate.




____________________________________________


6 Neither Appellants nor the estate dispute that the phrasing of Decedent’s
inheritance tax clause evidenced her intent to have § 9144 govern the
apportionment of inheritance taxes. Thus, we do not need to examine
Decedent’s intent prior to analyzing the Executor’s adherence to this statute.

                                           -7-
J-S64005-17


In re Estate of Davis, 128 A.3d 819, 821-822 (Pa. Super. 2015) (footnote

omitted).

      Here, Appellants are correct that § 9144 requires inheritance tax to be

paid from the residuary. However, the statute does not require the Executor

exhaust the residuary prior to approaching the specific beneficiaries to ask for

permission to dissolve their pro rata share of the anticipated expenses.

Additionally, Appellants inappropriately characterize the Executor’s request as

one to cover solely inheritance taxes; in fact, the Executor requested

permission to dissolve a pro rata share of each specific beneficiaries’ stock to

cover all estate obligations.

      The evidence presented by the Executor shows that the estate’s

obligations exceed the amount in the residuary account. Appellants failed to

present any evidence at the hearing in support of their contention that the

Executor is not planning to account for the inheritance taxes using the

residuary estate. Thus, we find no reason to conclude that the Executor

violated § 9144. As such, Appellants’ first issue on appeal fails.

      As framed in their next issue on appeal, Appellants assert the orphans’

court violated the clean hands doctrine. Appellants seem to argue that by

supporting what they allege are the fraudulent activities of the Executor and

chastising Appellants’ unsupported claims, the orphans’ court violated the

clean hands doctrine. This claim is patently frivolous. Only parties to a suit are




                                      -8-
J-S64005-17


subject to the doctrine of unclean hands. See In re Estate of Pedrick, 482

A.2d 215, 222-223 (Pa. 1984).

      Finally, Appellants argue the trial court deprived them of a full and fair

hearing concerning their objections to the Executor’s first accounting. We find

Appellants waived this claim by failing to present any relevant statutory

authority to support their argument. See In re Estate of Whitley, 50 A.3d

203, 209 (Pa. Super. 2012) (“Failure to cite relevant legal authority

constitutes waiver of the claim on appeal.”)

      Even if Appellants properly preserved this issue, the record plainly belies

their contention. Following Appellants’ filing of a motion for summary

judgment, the orphans’ court scheduled a hearing on what it considered

Appellants’ “objections” to the estate’s first accounting. The orphans’ court

provided notice to the parties of this hearing. Appellants never objected to the

court’s treatment of its motion as objections to the accounting. On the day

provided for Appellants to present evidence supporting their objections,

Appellants chose not to present any evidence; they relied on argument.

      We can find no evidence of record supporting Appellants’ baseless claim

the orphans’ court denied them a full and fair hearing. Thus, Appellants’ last

issue on appeal fails.

      Order affirmed. Motion denied.

      Justice Fitzgerald did not participate in the consideration or decision of

this case.


                                      -9-
J-S64005-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/27/2018




                          - 10 -